Engerud, J.
Plaintiff, claiming to be the owner in fee of a tract of and in Stutsman county comprising 280 acres, and described as the S. W. J4 and the S. )4 of the N. W. )4 and the N. E. ¿4 of the N. W. )4 °f section 35, in township 137, range 64, brought this action in statutory form to quiet her title against Valeria R. Myers, William Ii. Beck, and all other persons unknown, etc. Valeria R. Myers and William PI. Beck appeared and filed separate answers, each of which were subsequently amended. Each of said defendants claim title in themselves by virtue of numerous tax sales. The trial resulted in a judgment declaring all the tax sales void and quieting the title in plaintiff. Both defendants join in an appeal from the judgment and demand a new trial of the entire case.
It is conceded that the tax deeds under which Valeria R. Myers alleged title are void, because they name as grantee one David Myers, the original tax-sale purchaser, who had died before the execution of the deeds. This appellant, however, claims a lien upon the land by virtue of the tax sale certificates upon which the void deeds were issued; she having succeeded to the rights of the tax sale purchaser. The record discloses that, in attempting *403to describe the land in the assessment roll upon which her tax sales are based, the assessor made use of the abbreviations: “N. E. 4 of N. W. 4., S. 2 of N. W. 2 and S. W. 4.” Upon authority of Power v. Bowdle, 3 N. D. 107, 54 N. W. 404, 21 L. R. A. 328, 44 Am. St. Rep. 511, and Power v. Larabee, 2 N. D. 141, 49 N. W. 724, which have established a rule of property in this state, we are constrained to hold that there was no assessment, and hence no valid tax or tax sale, because there was no property described. Beggs v. Paine (just decided) 109 N. W. 322. The appellant Beck claims title under several successive tax sales upon which deeds have been issued. Pie also claims title'by virtue of a sale of the land to him on November 21, 1897, by the sheriff of Stutsman county, pursuant to a judgment rendered against the land for taxes delinquent prior to 1895, in proceedings under the so-called “Woods Law” (chapter 67, p. 76, Laws 1897). In support of his claim of title under this sale, the defendant introduced in evidence the certificate of sale and the affidavits on file with the clerk of court in the proceedings, showing service of the notice of expiration of the time for redemption. The sufficiency of these docucents, as evidence of the facts sought to be established thereby were duly challenged by plaintiff at the trial for reasons which will appear in the subsequent discussion of the case. For the purpose of showing that the proceedings were void, the plaintiff offered in evidence the newspapers attached to the affidavit of publication of the notice and delinquent list on file with the clerk of court in the proceedings. It appears therefrom that the land was not clearly described in such published list. The section, township, range, and number of acres were properly stated, as well as the name of the owner, and the S. Y¿ of the N. W. Y was sufficiently identified. The abbreviations referring to the remainder of the land were: “N. E. y N. W. y S. W. y.” Assuming that the. fact that the number of acres was stated sufficiently shows that these abbreviations were intended to describe 200 acres, instead of only ten acres, we are still confronted with the difficulty that, by reason of the absence of punctuation marks, it is not certain whether the entire series of abbreviations refer to the N. E. y of N. W. y and S. Yd of N. W. y and S, W. y, or whether it refers to the N. W. y of S. W. y and S. of N. W. y and N. E. y. The entire description could be read either way, and yet describe a single tract consisting of 280 acres. We are not prepared *404to say, however, that the description would necessarily be bad, if it were shown that the tract in question was the only land owned by Louisa Nind in that section. The delinquent list describes part of the land in question. The original list in the judgment book is not in evidence. We must assume that the land was therein properly described, because the sheriff was guided by the description in the original judgment in making the sale, and the certificate of sale gives a correct description of the land. The judgment was therefore on its face apparently valid; but, without expressing any opinion on the point, we shall assume, for the purposes of this case, that the judgment was in fact void for want of a clear description in the delinquent list or citation. The plaintiff also proved that no certified copy of the judgment was delivered to the sheriff before sale, but that the sheriff in making the sale used the original judgment book. This irregularity was not fatal, State Finance Co. v. Beck (just decided) 109 N. W. 357.
The respondent contends that the certificate of sale is void on its face. The certificate was made out on a blank form designed so as to be used in case of a sale either for a term of years, or to a fee-simple purchaser, or to the county; it being intended that the sheriff should fill up the proper blanks to suit the facts and strike out the inapplicable paragraphs. In this case all the blank spaces were properly filled out, but the officer neglected to draw a line through, or otherwise strike out, the paragraphs to be used in case of a sale for a term of years or to the county. This certificate is in the following form:
“Document No. 3210.
“Sheriff’s Certificate of Sale of Real Estate Tax Judgment. State of North Dakota, County of Stutsman — ss.: No. 36.
“I, John H. Severn, the sheriff of said county, do hereby certify that at the sale of lands pursuant to the real estate tax judgment entered in the district court of the county of Stutsman, on the 7th day of Ocober, A. D. 1898, in proceedings to enforce the payment of taxes delinquent upon real estate for said county, which sale was held at Jamestown, in said county, on the 21st day of November, A. D. 1898, the following described piece — ■ or parcel— ot land situated in said county and state, to wit:

*405


—was offered to the bidder who would pay the amount for which the same was subject to be sold, for the shortest term of years in said piece — or parcel — .
“ * (And-having offered to pay and having paid such an amount, to wit: The sum of-dollars for the term of -years, that being the shortest term for which any person offered to take said piece— or parcel— and pay said amount: I do therefore, in consideration of the amount so paid, and pursuant to the statutes in such cases made and provided, let the said piece— or parcel— of land to the said - for the term of - years from the date hereof, subject to any redemption provided by law.)
“ ! (And no person having offered to pay such amount for a term of years, I did sell the fee of said piece— or parcel— of land to William H. Beck for the sum of sixty-eight 63-100 dollars, that being the highest sum bid therefor; and he having paid such sum, I do, therefore, in consideration thereof and pursuant to the statutes in such cases made and provided, convey the said piece— or .parcel— of land in fee simple to the said William H. Beck, his heirs and assigns, forever, subject to any redemption provided by law.)
“ || (And there being no bidder upon that offer, I offered the fee of the same to the highest bidder, and no one bidding upon such an offer an amount equal to that for which said piece — or parcel— w- subject to be sold, the county treasurer of Stutsman county bid in the same for the county at such amount, being the sum of-dollars. In consideration whereof and pursuant to the statutes in such cases made and provided, I do hereby convey said piece— or parcel— of land in fee simple to the county of Stutsman, state of North Dakota, and its assigns, forever, subject to any redemption provided by law.)
“Witness my hand this SI day of November, 1898.
“John H. Severn.
“Sheriff of Stutsman County, N. D.
“[U. S. Revenue Stamp, 10c.]”
*406Upon the margin the following notations appeared:
“ * Use this form when let for a term of years.
“ ! Use this form when sold in fee simple to actual purchaser.
“ |'| Use this form when bid in for the county.”
The statute requires only substantial compliance with the prescribed form. The fact that the two paragraphs designed for use in case of a sale for a term of years or a sale to the county were not stricken out could not possibly mislead or render the certificate uncertain in meaning, especially in view of the marginal notes. The certificate sets forth all the facts required by the statutory form.
Respondent maintains that the certificate of sale is of no avail as evidence unless it is shown that there was a valid judgment authorizing the sale. In other words, it is claimed that the certificate is not prima facie evidence of a valid sale pursuant to a valid judgment. This question was decided in Cruser v. Williams, 13 N. D. 284, 100 N. W. 721, and we are satisfied that the views there expressed were correct. Whatever evidentiary force is possessed by the certificate is derived from section 1345, Rev. Codes 1899. The first sentence of that section declares: “The certificate shall in all cases be prima facie evidence that all the requirements of law with respect to the sale have been complied with.” If this were all of the section, there would be much force in respondent’s contention that the certificate is merely evidence of the regularity of those proceedings after judgment which the law requires to be observed in connection with the sale. The section must be read as a whole, and all its parts construed together. So read, the intent of the legislature is unmistakable. The remainder of the section is as follows: “And no sale shan be set aside or held invalid unless the party objecting to the same shall prove either that the court rendering the judgment, pursuant to which the sale was made, had no jurisdiction to render judgment, or that after the judgment and before the sale such judgment had been satisfied; and such certificate shall be conclusive evidence that due notice of sale as required by this article was given, and that the piece or parcel of land was first offered at such sale to the bidder who would pay the amount for which the piece or parcel was to be sold for the shortest term of years; and the validity of any sale shall not be called into question unless the action in which the validity of the sale shall be called in question shall be brought or the defense alleging its invalidity be interposed within three years *407from the date of sale.” The fact that the certificate is made conclusive evidence that due notice of sale was given, and that the land was first offered for sale for a term of years, indicates strongly that the first sentence, in which it is declared to be prima facie evidence, was not intended to apply solely to proceedings directly connected with the notice and manner of conducting the sale. The second sentence, however, removes all uncertainty in this respect, because it expressly puts the burden of showing want of jurisdiction upon the party attacking the sale. It would be absurd to hold that the purchaser must support his certificate by proof of a valid judgment, and at the same time assert that the sale must be presumed to be valid, unless the objecting party proves absence of jurisdiction. Furthermore, even want of jurisdiction is not available as an objection to the sale, unless urged in an action brought before the expiration of three years. We think the section plainly means that the certificate shall be taken as prima facie evidence of a valid sale based on a valid judgment; that it may be attacked for invalidity only for want of jurisdiction in the court to render the judgment, or on the ground that the judgment had been paid before sale; provided one or the other of those grounds for avoiding it are established by the objecting party in an action brought within three years after the judgment; and, if not so attacked, the certificate becomes conclusive evidence of a valid sale.
This action was not commenced until nearly five years after the sale. It follows that the objections urged against the sale by respondent, even if we assume that they would have been fatal to the sale, if urged in time, are now barred by lapse of time, unless the limitation feature of section 1345, Rev. Codes 1899, is violative of some constitutional provision so as to render the statute wholly void or inoperative as a bar to the'objections now urged by respondent. The constitutional power of the legislature to limit the time within which the regularity of tax sales or tax proceedings may be attacked is beyond question. As we said, in the casé of Beggs v. Paine (decided at this term) 109 N. W. 322: “The primary requisites to the validity of such a law are that some right of the person sought to be barred by it has been invaded or denied, for which he has a remedy, and that a reasonable opportunity to avail himself of the remedy is afforded. These conditions existing, it is competent for the legislature to impose upon *408such person the duty to avail himself of his remedies within the given time, and to declare that his failure to do so shall operate as a bar to any relief.” It is obvious that this power may be exercised in either of two ways; either by an ordinary limitation act barring all remedies after a given period, or by declaring that after a stated time a conclusive presumption of regularity shall arise in favor of the proceeding in question. Beggs v. Paine, 109 N. W. 322, and cases cited.
Section 1345 is an example of the last-mentioned method of exercising the power. It purports to create a conclusive presumption that the sale was in all respects valid, unless attacked within a given period of time, and does not require adverse possession to set the limitation period in motion. Did the legislature violate any constitutional limitation of its powers in declaring that the sale should be conclusvely presumed to be valid after three years, even though the court had no jurisdiction to render judgment pursuant t'o which the sale was held, and even though there had been no adverse possession of the land by any one claiming under the sale? The taxes for which the sales under the “Woods Law” were made were those which had been imposed prior to 1895 and which had never been paid or collected by sales of the land to actual purchasers. The taxes were presumptively valid. By this act, the state, in effect, caused actions to be instituted in each county and required all persons interested in the lands to come forward and either pay the taxes or show cause why a judgment of the district court should not be rendered conclusively establishing the validity tnereof. It must be borne in mind that these taxes had been imposed in previous years, and the taxpayers had already had ample opportunity to contest the validity thereof. Under our system of taxation, real estate taxes are charged directly upon the land taxed. They are imposed each year at stated times and places fixed by general law. Every owner of land subject to taxation knows that, if the public officers do their duty according to law, his land will be assessed and taxed each year, and he knows when, where, and by whom each step in the tax proceedings is to be taken, and where the public record of each step in the proceeding can be found. In other words, inasmuch as he is chargeable with knowledge of the law, he is chargeable with knowledge that, presumptively at least,, an attempt has been made each year to tax his land. The sale of the land for unpaid taxes is also made at *409certain times and. places fixed by general law. It will be seen, then, that, under our system of real estate taxation, a landowner is not dependent upon the service of actual notice for information that his. land has been taxed, and when and where it will be sold for taxes, if he fails to pay. He has ample opportunity to appear before the officers and boards who have power to grant relief from grievances. He also has ample remedies under the Code of Civil Procedure to obtain relief from any prejudicial error or irregularity at almost any stage of the tax poceedings while it is in fieri. Under such circumstances, it is plain to be seen that the legislature has ample power, as we held in Beggs v. Paine, 100 N. W. 322, to fix a reasonable time within which a person, claiming to have been aggrieved by a tax or tax sale of real estate, should make his objection known under peril of being forever barred. A judgment of the court was not necessary, nor was it necessary that adverse possession under the tax sale should be required, or even constructive possession. Regardless of possession, actual or constructive, the person affected by the tax is chargeable with knowledge of the tax proceedings, and, if they were irregular, he had ample remedies and abundant opportunity to resort to them. If he fails to avail himself of his remedies in a reasonable time, he is in no position to complain because his laches are taken to be conclusive evidence that he has no grievance. Beggs v. Paine, 109 N. W. 322, and cases cited.
It follows from what has been said that the legislature could have dispensed with the requirement that there be a proceeding in court and a judgment before the sale, and instead thereof could have declared that, unless the validity of these old taxes was called in question in an action commenced before a given time after the passage of the act, the taxes appearing in the list should be conclusively presumed to be valid, and the lands should be sold therefor. It is self-evident that, if the legislature had power to dispense with the proceedings in court, it likewise had the power to declare that the absence of, or any irregularity in, such intermediate proceedings, should not be fatal to the sale. The act was approved and took effect in March, 1897. It required the proceedings to be instituted forthwith, but provided that no sale should be held thereunder until after November 1, 1897. As before stated, under our system of real estate taxation no owner of land affected by the act could be heard to say that he did not know *410that the proceedings would be instituted against his land under this act, if he had failed to pay the taxes which the proceedings were designed to enforce. The county authorities were required to institute an action, and it was not only the privilege but the duty of any person interested to come forward and contest the validity of the taxes in that proceeding. The proceeding in court, however, was not so much for the benefit of the taxpayer as it was for the convenience of the county. The object of the single proceeding in court against all the delinquent land was evidently to secure a speedy determination of all controversies in one proceeding, instead of having a multiplicity of suits instituted against the county or state at different times and subject to the delay incident to the usual rules of procedure. To further safeguard the rights of taxpayers, however, the privilege was extended to them to contest the validity of the taxes or of the sale at any time within three years after a sale under the judgment, if they could show that any condition prerequisite to the court’s jurisdiction to render judgment was wanting. In so far as the law extended this privilege it was an act of grace, and not the recognition of any absolute right of the persons adversely affected by the sale.
A sale under a judgment in these proceedings cannot be likened to the ordinary sale pursuant to judicial proceedings. In such sales the right to sell is based exclusively on the jurisdiction of the court to render the judgment or make the order by virtue of which the sale is made. If the judgment or order was made without jurisdiction, the sale is void, and no legislative fiat can make it valid. Neither can cases like Marx v. Hanthorn, 148 U. S. 172, 13 Sup. Ct. 508, 37 L. Ed. 410, involving tax laws like the Oregon statute involved in that case, have any application to a real estate tax proceeding in this state. That case is cited and distinguished in State Finance Co. v. Mather, 109 N. W. 350. The validity of a tax sale like that involved here does not depend upon the jurisdiction of the court to render judgment, except so far as the legislature has seen fit to so declare. The judgment was a mere intermediate step required by statute before the sale. The jurisdiction to sell is based on the fact that the land was liable to a tax that had been imposed. If the judgment was regularly obtained, it would be conclusive evidence that there was a valid unpaid tax; but, if the judgment was rendered without jurisdiction, it would have no effect, and in that event the tax would stand or fall as it might prove to be good or bad. So far as any constitutional right *411is concerned, it was imaterial whether the court had jurisdiction or not to render judgment. The land was sold for an unpaid tax wnich was presumptively valid. The law afforded the respondent ample remedies and abundant time to resort to them to attack the sale, if it was invalid. His failure to act within the time limited is a complete bar against the irregularities he now complains of. Had the claim been that there was no unpaid tax for which the legislature could have authorized the sale, or had it been shown that the alleged taxes for which the sale was made weie utterly void, in the sensé that they were beyond the reach of any curative or limitation' act which the legislature had power to pass, then a different question would arise. It would then be a question not merely as to the jurisdiction of the court to render judgment, but of jurisdiction of the taxing power.
It is evident that, notwithstanding the sweeping language of the statute, there might be defects shown which could not be cured by a statute of limitations which does not require adverse possession. As to such defects, this section would be of no effect. No such defect, however, is shown in this case. It is not claimed that the land was exempt from taxation, or that there was no tax, or that the tax had been paid before the sale. The sale was made for the taxes of two different years. No question is made as to the validity of the taxes for one of these years. There was therefore jurisdiction in the legislature to authorize a sale. Hence, the fact that the taxes for one of the years were void would not vitiate the sale after the lapse of the time limited for questioning it. This is not in conflict with any of the several decisions of this court holding that a tax sale or tax deed, void by reason of some jurisdictional defect, cannot become valid by mere lapse of time. Roberts v. Bank, 8 N. D. 504, 79 N. W. 1049; Power v. Kitching, 10 N. D. 260, 86 N. W. 737, 88 Am. St. Rep. 691; Sweigle v. Gates, 9 N. D. 539, 84 N. W. 481, and others. The jurisdictional defects, which cannot be thus barred without adverse possession, consist of the nonperformance of some of those things which are inherently or constitutionally necessary to a tax sale. The nonperformance of some act which is not inherently or constitutionally necessary to the right to sell, but which the legislature in its discretion may or may not require, is not a “jurisdictional defect,” as that term is used in construing and applying statutes of this character. Roberts v. Bank, 8 N. D. 504, 79 N. W. 1049. The language *412used in Eaton v. Bennett, 10 N. D. 346, 87 N. W. 188, is inconsistent with this statement, but we expressly disapproved it in State Finance Co. v. Mather (just decided) 109 N. W. 350.
This distinction between' incurable jurisdictional defects and those which are jurisdictional only to the extent that the legislature has made them so, is well stated by Judge Finch, in the opinion denying the petition for rehearing in Ensign v. Barse, 107 N. Y. 329, 346, 14 N. E. 400, 15 N. E. 401: “Our attention is called to the case of Shattuck v. Bascom, 105 N. Y. 39, 12 N. E. 283. We there held a defect in the assessor’s affidavit fatal to the assessment. We did not speak of the defect as jurisdictional, though, if we had, no collision of authorities would have resulted. The opinion in the present case is careful not to deny a possible fatal result of the defect, although it is rather formal than substantial, but for the curative effect of the statute of 1882, which had no parallel in any form in the facts of the cited case. In the opinion then delivered, the defect was not deemed jurisdictional in any other sense than the modified one of an essential condition under the law as it stood. Whether it was so jurisdictional as that the legislature could not have dispensed with it, and therefore could not cure its omission, is a very different inquiry. A defect may be in one sense jurisdictional relatively to the authority of the assessors acting under an existing law, and yet not so as it respects the power of the legislature to pass a statute curing the defect; and it is only by confusing these two things, which the opinion separated, that a seeming contradiction can be reached.”
In each of the several cases on this subject in this state, it will be found that the court held that there was no assessment, or that there was no levy. As stated above, neither of these essentials to the existence of a tax could be barred by a limitation act without adverse possession. Neither does this decision conflict with the views expressed in Emmons County v. Bank, 9 N. D., at page 595, 84 N. W. at page 383. That was an attack upon a sale under the “Woods Law” made within three years after the sale, and the section we are construing had no application. We fully agree with the views expressed in that case to the effect that, if the judgment was void, it concluded nothing and left the parties in the same position as if there had been no adjudication. The same is true in this action. We are assuming for the purposes of this opinion that the judgment is void and has no effect as an adjudication, and *413hence that the plaintiff is free to attack the validity of the sale for any jurisdictional defect which this limitation act in question does not bar. We nold merely that the rendition of a valid judgment is not a jurisdictional act inherently necessary or required by the constitution as a condition precedent to the right of the legislature to authorize a sale or forfeiture; but is merely a legislative requirement having only such force and effect as the legislature has seen fit to give to it. It is manifest that if a valid judgment was an indispensable condition precedent to the right to sell, then this limitation feature of the “Woods Law” is meaningless. No sale would be affected by the limitation, unless it was preceded by a valid judgment. In other words, the section would bar attacks upon those sales only which do not require such protection. Had it been shown that the judgment was void on its face, and hence afforded no ostensible authority to sell, a different question would be presented.
It is urged that the legislature has no power to bar the rights of the owner of unoccupied land to question the validity of a tax sale without adverse possession on the part of the tax purchaser. There are two cases which have so held unqualifiedly. In Groesbeck v. Seeley, 13 Mich. 329, 343, it is said: “A person who has a lawful right, and is actually or constructively in possession, can never be required to take active steps against opposing claims. The law does not compel a man who is unassailed to pay any attention to unlawful pretenses which are not asserted by possession or suit. When such a title is set up, he has a right to defend himself, by jury, if the claim is one of common-law cognizance, or otherwise if of a different nature. But to hold that, under any circumstances, a man can be deprived of a legal title without a hearing, is impossible without destroying the entire foundations of constitutional protection to property. No one can be cut off by limitation until he has failed to prosecute the remedy limited, and no one can be compelled to prosecute when he is already in possession of all that he demands.” In Baker v. Kelly, 11 Minn. 480 (Gil. 358), this doctrine is approved. It seems that both in Michigan and Minnesota, when these decisions were rendered, there was no action maintainable by which an adverse claim could be litigated, unless- one party or the other was in possession of or trespassed upon the land. Ejectment would lie only in case of disseisin. A suit to quiet title could be maintained only *414by one in possession. Hence, unless the original owner was in possession, or the tax-title purchaser either took possession or trespassed on the premises, there was no action maintainable by the original owner in which to test the adverse claim. If there was no remedy available to test1 the adverse claim, it is plain, as we have hereinbefore said, that the limitation law would not apply. To that extent we agree with.these decisions. But we think the reasoning which we quoted above from the Michigan case is as unsound in principle as it is unsupported bjr authority. The power of the legislature is denied by those decisions to impose upon a claimant of unoccupied land the duty to seasonably challenge an adverse claim arising under a tax sale of which he has .notice, unless the adverse claimant invades the premises; and it is further denied that the legislature can make such neglect to challenge the known adverse claim conclusive evidence that the tax sale was valid. The legislature has plenary power, and all its enactments are binding upon those affected by them, unless the act is in contravention of some state or federal constitutional limitation.
It is claimed that such an enactment' violates the constitutional provisions with respect to due process. What element of due process is lacking in such an enactment in this state? As already shown, the landowner has at least constructive notice of the tax proceedings and the sale; and, as a matter of fact, we all know from experience that it would be a rare case indeed in which the landowner or his legal representative would not have actual knowledge that the sale had been made. Under our system of procedure, there are ample remedies by action to test the validity of the sale, whether the land is occupied or not. It cannot be denied that three years’ time affords abundant opportunity to invoke them. The power of the legislature to require the original owner of unoccupied land to resort to an available action to challenge the validity of a tax sale of which he has notice is sustainable on precisely the same principles which support its authority to- ripen an adverse possession into conclusive evidence of title. A tax sale is an official act which is presumptively valid, and hence prima facie divests the original owner’s title and right to possession. So, also, adverse possession has the same effect. In either case the landowner is chargeable with notice of the adverse claim, and remedies are available to him to attack the validity of the presumptively law*415ful adverse title. In either case the original owner has the burden of showing that the adverse- claim is invalid. It violates no essential of due process of law to declare that the presumptively valid adverse claim shall become conclusive, if the landowner neglects to challenge it within the prescribed time. Whether or not this would be true, if the original owner had retained actual possession, we do not decide. The land in question is unoccupied.
The weight of authority is opposed to the doctrine expressed in these cases just mentioned. In Pennsylvania, when there was no action maintainable under the procedure of that state, if the land was unoccupied it was held that such a limitation act could not apply to vacant lands. Waln v. Shearman, 8 Serg. & R. (Pa.) 357, 11 Am. Dec. 624. After the legislature had provided a remedy in such cases, the limitation was given full effect, whether the land was occupied or not. Robb v. Bowen, 9 Pa. 71; Stewart v. Trevor, 56 Pa. 374. See, also, cases in Black on Tax Titles, section 496, from Wisconsin, Iowa and Kansas. In these states it was held that the original owner of unoccupied land was barred because the grantee in the tax deed was in constructive possession; and because in those states an action was maintainable under such circumstances. See, especially, Hill v. Kricke, 11 Wis. 442, cited in Leffingwell v. Warren, 67 U. S. 599, 17 L. Ed. 261. In New York short statutes of limitation substantially the same as the one now in question have been before the courts of that state, and have been uniformly -sustained. Ensign v. Barse, 107 N. Y. 329, 14 N. E. 400, 15 N. E. 401; People v. Turner, 117 N. Y. 227, 22 N. E. 1022, 15 Am. St. Rep. 498; Id., 145 N. Y. 451, 40 N. E. 400. The New York decisions on this question have been approved by the United States Supreme Court. Turner v. People, 168 U. S. 90, 18 Sup. Ct. 38, 42 L. Ed. 392; Saranac Land Co. v. Roberts, 177 U. S. 318, 20 Sup. Ct. 42, 44 L. Ed. 786. Inasmuch as this question is a federal one arising under the fourteenth amendment, these decisions must be followed, even if we had any doubt on the subject.
We have not overlooked the numerous Minnesota cases cited by counsel in support of the argument that a void judgment defeats the limitation. Sanborn v. Cooper, 31 Minn. 310, 17 N. W. 856; Knight v. Alexander, 38 Minn. 384, 37 N. W. 796, 8 Am. St. Rep. 675; and others. Although the limitation provisions of the several revenue laws of that state involved in those decisions were sub*416stantially the same as the section of the “Woods Law” in this state, we cannot follow the Minnesota cases on this question without doing violence to what we deem to be elementary principles. It is true that the “Woods Law” was patterned after similar laws in Minnesota. If the language of the section in question were at all doubtful in meaning, or if we had any doubt as to the principles applicable to such laws, we would feel constrained to follow these decisions to the extent that they purported to construe the law, even though they did not coincide with our views. The section in question, however, is plain and wholly free from ambiguity so far as the limitation feature of it is concerned. There is no' room for interpretation. We must give effect to the law to the extent that it is not in conflict with any constitutional provisions. For the reasons hereinbefore stated, we find no constitutional objection to its application to the facts of this case. We think the fallacy of the Minnesota cases lies in the failure of that court to notice and give effect to the distinction between the judgment required by the legislature in the course of the tax proceedings and a judgment or decree in an ordinary civil action or proceeding.
It remains to consider whether the respondent’s right of redemption has been terminated. The “Woods Law” did not provide for any tax deed. Section 14 of the act (section 1344. Rev. Codes 1899) provides that the certificate shall operate as a deed after the time for redemption has expired. Redemption was to be affected by payment to the county treasurer of the amount of the purchaser’s bid with interest, together with subsequent taxes. Section 1350, Rev. Codes 1899. If redemption was made, the county treasurer was required to execute and deliver to the redemptioner a certificate showing the fact, which certificate could be recorded in the office of the register of deeds, and the original or the record thereof was evidence of the fact of redemption. Section 14 provides: “That the holder of any certificate * * * must, ninety days preceding the maturity of such certificate, give personal notice to the owner, if a resident of the state, of the expiration and maturity of such certificate, and if the owner is a nonresident of the state, such notice may be given by registered letter, addressed to such owner, at his last known post office address; and in case the property covered by such certificate is occupied, then service of such notice shall, in addition to the foregoing provisions, be made upon the person in possession thereof, *417and by puolication of notice of the maturity of such certificate in some newspaper published in the county where the land is situated, or otherwise as hereinbefore provided, for at least thirty days preceding the expiration and maturity of such certificate; and the owner may redeem such certificate by paying the amount named therein, together with accrued interest and costs. Proof of notice here provided for must be filed in the office of the clerk of the district court prior to the maturity of such certificate. The fee simple of any piece or parcel of land named in any certificate shall not vest in the holder thereof until the notice provided for herein is given and due proof thereof filed with the clerk of the district court.” In this case it was admitted that the plaintiff was a nonresident of the state, and that the land was unoccupied. The affidavit of William H. Beck, which was filed with the clerk of court November 17, 1900, in proof of service of the notice of expiration of redemption, shows that the notice was sent to respondent by registered mail, addressed to her at Detroit, Mich., her last known post office address, on August 17, 1900. The letter was. mailed at Boston, Mass., where Beck resides. The notice describes the land, gives the date of the sale, the amount bid, the number of the certificates, and states that the time to redeem will expire on November 21, 1900. The notice is clearly sufficient. There is nothing in the law which requires the notice to be mailed at a post-office within this state. The affidavit of mailing was competent evidence to prove the service. The proof of service, required by section 1344 to be filed, clearly contempates the usual proof in such cases. Section 5669, Rev. Codes 1899, makes such an affidavit competent evidence to prove service of notice. It was not necessary to file with the clerk proof that the land was unoccupied. The law merely requires that proof of the service of the notice be filed. Whether the service as proved is sufficient or not depends upon the fact whether the land was occupied or not. It is admitted that it was unoccupied.
It is finally contended that the prof is insufficient to prove title because the defendant did not prove that there had been no redemption. If the sale had been canceled by redemption, it was incumbent on plaintiff to prove that fact by the production of the certificate of redemption, or other evidence. It is no more incumbent on the tax purchaser to prove nonredemption than it would be for a plaintiff in a foreclosure suit to prove that the mortgage had *418not been paid. It is not pretended that there was in fact any redemption, and the attempt to show the invalidity of the sale is in effect an admission that no redemption had been made. The cases of Greve v. Coffin, 12 Minn. 345 (Gil. 263), 100 Am. Dec. 229, and Sheehy v. Hinds, 27 Minn. 259, 6 N. W. 781, are not in point, even if their soundness were conceded. Those cases hold that the proof of nonredemption was by the statute there involved made a condition precednt to the right to use a tax deed as prima facie evidence of title. See Stewart v. Colter, 31 Minn. 385, 18 N. W. 98.
The judgment is reversed, and the trial court will enter judgment in the usual form that the plaintiff, Nind, and defendant Myers have no estate or interest in the land, and that the title thereto be adjudged to be in defendant William H. Beck, and that his title be quieted; the appellant Beck to recover from respondent taxable costs and disbursements of both courts..